Citation Nr: 0201890	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  01-07 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia



THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension 
benefits, in the calculated amount of $2,722.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from March 1952 to February 
1954.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a decision of May 2001, by 
the Committee on Waivers and Compromises (Committee) at the 
Roanoke, Virginia Regional Office (RO), which denied the 
veteran's request for waiver of the recovery of an 
overpayment of improved disability benefits, in the 
calculated amount of $2,722.  The notice of disagreement with 
this determination was received in June 2001.  The statement 
of the case was issued in July 2001.  The substantive appeal 
was received in September 2001.  The appeal was received at 
the Board in February 2002.


FINDINGS OF FACT

1.  The veteran's failure to promptly notify the Department 
of Veterans Affairs (VA) that his wife was employed and 
received wages in 2000, and that he and his wife had received 
interest income, caused the overpayment of improved 
disability pension benefits, in the calculated amount of 
$2,722; there was no fault by the VA.  

2.  Recovery of the overpayment of improved pension benefits 
would not deprive the veteran of the ability to provide for 
life's basic necessities; failure to repay the debt would 
result in unfair gain to the veteran.  

3.  Recovery of the overpayment would not defeat the purpose 
of the benefit, as the veteran is not entitled to monthly 
payments of improved pension.  

4.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance on 
the benefits received.  


CONCLUSION OF LAW

Recovery of an overpayment of improved pension benefits in 
the amount of $2,722 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp 
2001); 38 C.F.R. §§ 1.963(a), 1.965(a), 3.660(a)(1) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The veteran filed an application for disability pension 
benefits (VA Form 21-526) in February 2000.  In his 
application, the veteran indicated that his only source of 
income was income derived from Social Security disability 
benefits, in the amount of $868.50 per month.  By rating 
action of July 2000, the RO found the veteran to be 
permanently and totally disabled for pension purposes, 
effective February 2, 2000.  By letter dated in July 2000, 
the veteran was informed that he had been awarded disability 
pension benefits; in that letter, he was also informed that 
his award was based upon his income, which consisted solely 
of Social Security benefits.  Attached to this letter was VA 
Form 21-8768, which advised the veteran that his rate of 
pension depends upon his family income, that he must 
immediately notify VA if there is any change in income or net 
worth for himself or his dependents, and that failure to 
notify VA of such changes may result in an overpayment in his 
account which is subject to recovery.  

Received in February 2001 was an Improved Pension Eligibility 
Verification Report (EVR), wherein the veteran reported that 
his wife received income from wages for the period of March 
1, 2000 through December 31, 2000 in the amount of $2,920.85; 
the veteran also reported interest income of $501.42 for him 
and $2,504.09 for his wife during the same period.  

By letter dated in March 2001, the RO informed the veteran 
that his pension benefits had been retroactively reduced, 
effective March 1, 2000, and terminated, effective January 1, 
2001.  The letter indicated that pension benefits would be 
restored September 1, 2001.  This action resulted in the 
creation of an overpayment in the calculated amount of 
$2,722.  

In a financial status report, filed by the veteran in April 
2001, he reported that his monthly net income totaled 
$1,488.40.  He listed monthly expenses which totaled 
$1,566.13, consisting of: $300 for food, $400 for utilities 
and heat, and $310 for other living expenses including 
medical bills and insurance payments.  The veteran reported 
having $1400 cash on hand, a 1994 automobile valued at $800, 
a 2000 automobile valued at $12,000, and his own home (no 
resale value amount reported).  The veteran also reported 
that monthly expenses included credit installment payments of 
$556.13, none of which was overdue.  However, the veteran 
reported that he would be unable to repay these debts if he 
was not receiving VA payments.  

The veteran also reported that he had $7,500 in a certificate 
of deposit intended to pay for burial expenses.

Received in May 2001 was another financial status report.  
The veteran reported a monthly net income of $1,198.47.  He 
calculated his monthly expenses to be $1,756.55, consisting 
of: $300 for food, $400 for utilities and heat, and $500.42 
for other living expenses.  The veteran also reported that 
monthly expenses included credit installment payments of 
$556.13, none of which was overdue.  The veteran reported 
total assets of $59,548, including $1,400 cash on hand, a 
1994 automobile valued at $800, a 2000 automobile valued at 
$16,000, $3,348 invested in stocks, and real estate valued at 
$38,000.  

In June 2001, the veteran reported that his wife no longer 
had any interest bearing bonds or stocks, that she was no 
longer employed in her previous employment with a school 
district, and that he was uncertain as to whether she would 
be able to return to work in September 2001.

In a June 2001 financial status report the veteran reported a 
monthly net income of $859.  He calculated his monthly 
expenses to be $1,465.97, consisting of: $300 for food, $400 
for utilities and heat, and $310 for other living expenses.  
The veteran also reported that monthly expenses included 
credit installment payments of $455.97, none of which was 
overdue.  The veteran reported that his assets included a 
1994 automobile, a 2000 automobile, and real estate.  

In his substantive appeal the veteran reported that he had 
liquidated his certificate of deposit to repay debt.

Information contained in a December 2001 compensation and 
pension award shows that the veteran reported that his spouse 
began receiving Social Security benefits in September 2001, 
that the veteran was receiving $933 per month, and that his 
spouse was receiving $383 per month.

II.  Legal analysis.

Among other things, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096, enacted 
November 9, 2000, eliminated the well-grounded-claim 
requirement and modified VA's duties to notify and assist 
claimants.  See generally VCAA, §§ 3, 4, 7, 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, 5126 (West Supp. 2001); see also 
Holliday v. Principi, 14 Vet. App. 280, 284-86 (2001) 
(holding all sections of VCAA retroactive).  

The United States Court of Appeals for Veterans Claims 
(Court) has held, that its holding in Holliday "was not 
intended to stand for the proposition that the VCAA requires 
remand of all pending claims and that this Court may not 
decide that the VCAA could not affect a pending matter."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001)(en banc).  
In subsequent decisions the Court has held that the VCAA is 
not applicable in all cases.  The Court held that the VCAA 
was inapplicable to a matter of pure statutory 
interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  

The Court has also concluded that the VCAA was not applicable 
where the appellant was fully notified and aware of the type 
of evidence required to substantiate his claims, and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, No. 99-2210 
(U.S. Vet. App. Dec. 20, 2001); Dela Cruz; see also VCAA § 
3(a), 114 Stat. 2097, 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

In the instant case, the veteran demonstrated his awareness 
of the provisions of the VCAA in an April 2001 letter to the 
RO.  The RO provided additional information regarding the new 
law in its June 2001 letter to the veteran, and informed the 
veteran of the criteria for waiver of the indebtedness in the 
committee decision and in the statement of the case.  The 
veteran has had the opportunity to provide extensive 
information regarding his finances, and to provide 
information and argument as to the other factors for 
consideration in deciding whether waiver is warranted.  The 
Board concludes that the VCAA is not implicated in this case 
because the veteran has been fully informed of the evidence 
necessary to substantiate his claim, and there has been 
extensive evidentiary development.

Merits

Payments of any kind from any source shall be counted as 
income for improved pension purposes during the 12-month 
annualization period in which received unless specifically 
excluded.  38 C.F.R. § 3.271 (2001).  A veteran who is 
receiving pension must notify the VA of any material change 
or expected change in his income.  Such notice must be 
furnished when the recipient acquires knowledge that he will 
begin to receive additional income.  38 C.F.R. § 3.660 
(2001).  Overpayments created by the retroactive 
discontinuance of pension benefits will be subject to 
recovery unless waived.  38 C.F.R. § 3.660(a)(3).  In this 
case the overpayment was due to income received which was not 
reported until after pension had been paid.  

Although the veteran has plead ignorance of the reporting 
requirements, he has not disputed the creation of the 
indebtedness.

The veteran has requested that VA waive the recovery of the 
assessed overpayment of disability pension benefits.  The 
Committee has determined that the indebtedness did not result 
from fraud, misrepresentation or bad faith on the veteran's 
part, any of which would constitute a legal bar to granting 
the requested waiver.  The Board concurs with this 
determination that there was no willful failure on the 
veteran's part to disclose a material fact, with intent to 
obtain or retain eligibility for additional pension benefits 
and, thus, waiver is not precluded pursuant to 38 U.S.C.A. 
§ 5302(a).  Nevertheless, before the recovery of this 
indebtedness from the veteran can be waived, it must also be 
shown that it would be against the principles of equity and 
good conscience to require him to repay this debt to the 
Government.  38 C.F.R. §§ 1.963, 1.965.  

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1) Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2) Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment. Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

As to the first element to be considered in this case as 
outlined above, the Board notes that this element pertains to 
the fault of the debtor and requires an analysis as to 
whether the actions of the veteran contributed to the 
creation of the debt.  The veteran has contended that he was 
under the impression that the income had to be reported at 
the end of the year.  In this regard, the Board notes that 
when the veteran was first awarded disability pension 
benefits in July 2000, he was advised that he must 
immediately notify VA if there is any change in income or net 
worth for himself or his dependents.  See 38 C.F.R. § 3.660 
(2001).  Under 38 C.F.R. § 3.660(a)(1), a pension beneficiary 
has the obligation to promptly notify VA of any material 
change in income which would affect pension entitlement.  As 
such, the veteran should have known that he was required to 
report his wife's wages and interest income as soon as they 
were received, a fact he had been made aware of in the July 
2000 award letter.  

Therefore, the Board concludes that the veteran bears full 
responsibility for the creation of the overpayment by failing 
to promptly notify VA of the changes in his family's income.  
The VA was not responsible in any way for the overpayment 
that was created in reliance on information provided by the 
veteran, and took prompt action once the additional income 
was discovered.  

Another element for consideration in deciding a waiver 
request is whether or not the recovery of the debt from the 
veteran would result in undue financial hardship.  The Board 
notes that a finding of financial hardship would be justified 
if collection would deprive the veteran of basic necessities.  
In this case, while the evidence shows that the veteran's 
reported monthly expenses exceed his monthly income, it does 
not demonstrate that collection of the debt would deprive the 
veteran and his family of food, clothing, shelter and other 
basic necessities.  It is noteworthy that the veteran has 
assets, and is evidently able to pay his other debts on time.  
The veteran's indebtedness to the Government is entitled to 
the same consideration by the veteran as he has shown to his 
other financial obligations.  Therefore, the Board finds that 
recovery of the overpayment would not deprive the veteran or 
his wife of the basic necessities of life.  

Moreover, to the extent that the veteran's wife received 
wages and they both received interest income, resulting in 
excessive income for continued pension entitlement, while he 
was receiving disability pension benefits, unjust enrichment 
would arise were the debt to be waived.  Similarly, the Board 
finds that collection of the debt would not defeat the 
purpose of the benefit, which is to provide a source of 
income to those who qualify by virtue of having income below 
specified levels.  There is also no indication that the 
veteran relinquished a valuable right or incurred a legal 
obligation in reliance on VA benefits.  

Consequently, the Board must find that to demand payment of 
the indebtedness in reasonable amounts would not be unfair, 
unconscionable, or unjust, nor would it defeat the purpose 
for which the benefit was intended.  The preponderance of the 
evidence is against a finding that recovery of the 
overpayment would be against equity and good conscience.  The 
request for waiver of the recovery of the overpayment in 
question is denied.  


ORDER

Entitlement to waiver of the recovery of the overpayment of 
improved disability pension benefits, in the calculated 
amount of $2,722, is denied.  


REMAND

In a rating decision dated in July 2000, the RO denied 
entitlement to service connection for residuals of 
concussion, hernia repair, and a shrapnel wound of the right 
leg.  The claims were denied as "not well grounded."  

In April 2001 the veteran requested that these claims be 
"reopened" under the VCAA.  Section 7(b) of that act provides 
that claims finally denied as "not well grounded" between 
July 14, 1999 and November 9, 2000, would be reopened and 
adjudicated as if the prior denial had not been made.  In 
June 2001, the RO advised the veteran that his claims would 
be readjudicated under the VCAA.  The claims folder contains 
no evidence that such readjudication has taken place.  

Because the July 2000 decision was not final at the time of 
the veteran's April 2001 letter to the RO, that decision was 
not subject to § 7 of the VCAA.  VAOPGCPREC 3-2001 (2001).  
The Board construes the veteran's statement as expressing 
disagreement with the July 2000 adjudication in light of the 
VCAA.  The RO has not issues a statement of the case in 
response to the notice of disagreement, and these issues must 
be remanded to the RO for the issuance of such a statement of 
the case.  38 U.S.C.A. § 7105 (West 1991); see Manlincon v. 
West, 12 Vet. App. 238 (1999); Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995) (the filing of a notice of disagreement 
initiates the appellate process)  see also Ledford v. West, 
136 F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 
(Fed. Cir. 1998); Buckley v. West, 12 Vet. App. 76 (1998).

Accordingly, this case is remanded in part for the following 
actions:

The RO should issue a statement of the 
case as to the issues of entitlement to 
service connection for residuals of 
concussion, hernia repair, and a shrapnel 
wound of the right leg; and inform the 
veteran of the steps necessary to perfect 
his appeal.

Thereafter, the case should be returned to the Board, if in 
order, for consideration of those issues for which a valid 
substantive appeal has been submitted.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

